Citation Nr: 0021627	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  99-18 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to permanency of a total evaluation for service-
connected seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1976 to 
April 1982.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a decision by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  That RO has control of the veteran's claims 
folder, as the appellant is an employee at the RO in 
Montgomery, Alabama.

A hearing was held before a Member of the Board sitting in 
Montgomery, Alabama, in October 1999.  The undersigned Member 
was designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.


FINDINGS OF FACT

1. Service connection has been established for the veteran's 
seizure disorder, and a 100 percent schedular rating has 
been in effect for this disability since July 1995.

2.  It is reasonably certain that the veteran's total 
impairment due to service-connected seizure disorder will 
continue throughout his lifetime.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the criteria for a determination of permanency of the total 
disability rating for service-connected seizure disorder have 
been met.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.340(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical records show that he was 
evaluated by a Physical Evaluation Board in February 1982, 
and was noted to have had a seizure requiring 
hospitalization.  The Physical Evaluation Board determined 
that the veteran's seizures were incurred while entitled to 
basic pay and did not exist prior to his entrance on military 
duty.  In April 1982, the RO granted service connection for a 
seizure disorder.

Based on medical evidence in the form of VA and private 
treatment reports and examinations, the veteran was granted a 
100 percent schedular rating for seizure disorder in an 
October 1997 rating decision, effective from July 1995.  This 
total rating has been confirmed in a subsequent RO decision 
and has remained in continuous effect since that time.

The most recent assessment of the veteran's seizure disorder 
is contained in the report of a March 1999 VA evaluation.  
This report shows that the veteran experiences grand mal 
seizures, as well as what he terms "small seizures."  At 
the time of the evaluation, he reported that he had small 
seizures "constantly," and had grand mal seizures either 
once or twice per month.  His tonic clonic seizures caused 
him to lose consciousness for a period of time between thirty 
seconds to two minutes, and the seizures were sometimes 
associated with tongue biting, drooling, eye rolling and 
urinary incontinence.  Precipitating factors included stress 
and hot weather.  The veteran had been prescribed various 
medications for control of his seizure disorder, several of 
which had been discontinued due to negative side effects.

By subsequent rating action, the 100 percent rating was 
continued.  It was noted that he was still working.

Also on file are numerous statements from friends and 
associates of the veteran.  They attest to the deterioration 
of his condition over the last few years.  Some information 
was from individuals who have worked with the veteran and 
describe his difficulties on the job.  Also on record are 
calendars kept by the veteran detailing his seizure history.  
Finally, he testified before the Board in October 1999.  At 
that time he indicated that he was currently employed at the 
Montgomery RO.  He reported having used up virtually all his 
leave, and reported difficulties performing his job.  He 
testified that the management of the RO allowed him to 
continue working as best he could.  He indicated that if it 
were not for the job at the RO, he would be unable to keep a 
job due to his disorder and the medications needed for the 
control of the disorder that he had.

II.	Analysis

Under the provisions of 38 C.F.R. § 3.340(b) (1999), 
entitlement to a finding of permanency of a total disability 
is established where the disability is actually totally 
incapacitating, the impairment is reasonably certain to 
continue throughout the veteran's lifetime, and the 
probability of permanent improvement under treatment is 
remote.

Although a medical expert opinion is not conclusive when 
determining whether or not to grant permanency of a total 
disability rating, it is nevertheless significant and given 
great consideration by the Board.  In the case at hand, the 
record contains the May 1996 opinion of L. W. Epperson, M.D., 
who stated that it was his impression that the veteran might 
never be seizure free, and that his seizures were "fairly 
well controlled" - at a time when the veteran was well-
medicated and qualified for a total disability rating.  Dr. 
Epperson stated that the veteran would continue to need two 
anti-convulsive medications and perhaps even more.

While not specifically stating that the veteran's total level 
of impairment was permanent in nature, the May 1996 opinion 
does indicate that the veteran was unlikely to stand a 
reasonable chance of permanent improvement of his overall 
condition due to his seizure disorder.  In consideration of 
the fact that his total rating for seizure disorder has been 
confirmed and continued since July 1995, and because there 
are no medical opinions of record which specifically 
contradict Dr. Epperson's pessimistic opinion regarding the 
veteran's future prospects, the evidence supports the 
conclusion that it is with reasonable certainty that his 
total impairment due to seizure disorder will continue, 
unabated and unimproved, throughout the remainder of his 
lifetime.  Indeed, a June 1995 letter from K. L. Adams, M.D. 
indicates that the veteran's driving privileges were to be 
suspended indefinitely.

In addition, looking historically at this veteran, since the 
onset of the disorder, there has been progressive 
deterioration.  He has had numerous medication changes, and 
has continued to have seizures.  He has described the 
condition that the medication side affects produces, and his 
limited ability to continue employment.  It does not appear 
that there are significant prospects that his condition will 
reduce course and improve significantly, given the medical 
opinions cited above and the history of the case.  Moreover, 
while employed, it appears that he is given significant 
support in continuing his employment by management at the 
employing facility.

Based on the foregoing, it is the decision herein that his 
claim for permanency of a total evaluation for service-
connected seizure disorder should, therefore, be granted.


ORDER

Permanency of a total evaluation for service-connected 
seizure disorder is granted.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

